DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 06/22/2021.
Claims 1-2, 11-12, and 17-18 have been amended.
Claims 1-20 are pending.

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-20 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves allocating in the kernel space of a storage node in a hyper-converged storage system a shared memory space for transferring requests and responses only between a system disk front-end driver (SFD) implemented in the kernel space and a system disk back-end driver (SBD) implemented in the user space of the storage node.
The prior art deemed of closest relevance to the claimed invention, Xia et al. (US 2016/0112540), recites allocating a shared memory in the kernel space to serve as a shared memory buffer pool allowing for accessing common or shareable data as needed between kernel level services and user level services.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “receiving, from at least one device on an HCSS having at least one storage node, wherein the device is constructed with virtualization technology and a storage I/O processing module for accessing a persistent storage resource of the HCSS, an I/O request of a first type, the I/O request of the first type being an I/O request to a system disk of the device by a System Disk Front-end Driver (SFD), the SFD implemented as a program within a kernel space of the at least one storage node of the HCSS, which can communicate with a driver code in a user space of the at least one storage node via a first shared memory, wherein the first shared memory is allocated from the kernel space of the at least one storage node of the HCSS and can only be accessed by the SFD and a System Disk 
The reasons for allowance of claim 11 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “program instructions to receive, from at least one device on an HCSS having at least one storage node, wherein the device is constructed with virtualization technology and a storage I/O processing module for accessing a persistent storage resource of the HCSS, an I/O request of a first type, the I/O request of the first type being an I/O request to a system disk of the device by a System Disk Front-end Driver (SFD), the SFD implemented as a program within a kernel space of the at least one storage node of the HCSS, which can communicate with a driver code in a user space of the at least one storage node via a first shared memory, wherein the first shared memory is allocated from the kernel space of the at least one storage node of the HCSS and can only be accessed by the SFD and a System Disk Back-end Driver (SBD); and program instructions to transfer, via the first shared memory, the I/O request of the first type and its corresponding response of a first type between the device and the storage I/O processing module by the SFD”. Claim 11 is found to be allowable for similar reasons as presented above for claim 1.
The reasons for allowance of claim 17 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “program 
Dependent claims 2-10, 12-16, and 18-20 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135